DETAILED ACTION
This office action is in response to the communication received on 01/12/2022 concerning application no. 15/780,914 filed on 10/30/2018.
Claims 37, 39-47, and 49-52 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Regarding the 101 rejection of claims 37, 39-47, and 49-52, Applicant argues that the claims amount to significantly more than a judicial exception. Step 2A Prong 1, Applicant argues that specific devices are used in the implementation of the invention. Step 2A Prong 2, Applicant argues that the beam form processing is used to allow the image of a region with a reduced speckle noise. That is, the amended claims clarify that the transmit weighting vectors generate uncorrelated speckle noise and the combination results in an image with reduced speckle noise. Furthermore, Applicant argues the integration of the vectors into the beamforming process that is calculated with the formula integrates the practical application. Step 2B, Applicant argues that according to Berkheimer v. HP, Inc., the rejection is required to have a citation to one or more of the court decisions or with an example of the well-understood, routine, conventional nature of the additional elements. According to Applicant, there is no substantive art rejection and thus no indication that the additional elements are routine or conventional. Therefore, according to the Applicant, the elements amount to significantly more than the judicial exception and the 101 rejection should be withdrawn.
Examiner respectfully disagrees. Regarding Step 2A Prong 1, the mere recitation of an array and a processor is not sufficient. The array and processor are used in the implementation of the judicial Berkheimer v. HP, Inc. and an alleged requirement to provide a court decision or is incorrect. MPEP 2106.05.d.I. states “Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination.” The additional elements in question in claim 37 and 47 are “transmitting a plurality of waves inside the medium by the transducers, acquiring a set of data by said transducers in response to the transmitted plurality of waves” and “a processor connected to an array of transducers in relation with said medium, wherein the array and processor are configured to: transmit a plurality of waves inside the medium by the transducers, acquire a set of data by said transducers in response to the transmitted plurality of waves”, respectively. The transmission and reception of sound inside a medium has been done since 19281. More specifically in the medical context, the transmission and reception of ultrasound has been done since the 1950s2. It is well known in the art of imaging that an image is able to be computed from the transmission and reception of ultrasound3. Such a computation is implemented with processor as that is the controlling and logic unit of arguendo, the elements needed citations, MPEP 2106.05.I.A. establishes mere data gathering in conjunction with a law of nature or abstract idea is not enough to qualify as “significantly more” as discussed in CyberSource v. Retail Decisions, Inc. Furthermore, the application of mere instructions to implement an abstract idea on a computer is also not enough to qualify as “significantly more” as discussed in Alice Corp. Therefore, the generation of an image, the transmission and reception of sound, and the use of a process is well-understood, routine, conventional nature.
Examiner respectfully maintains the 101 rejection of claims 37, 39-47, and 49-52.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an imaging method for producing an image of a region inside a medium and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “beamform processing step in which the set of data by a plurality of beamforming processes providing beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         of at least a portion of the image, each of the beamforming processes using a transmit weighting vector             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         in calculating the beamformed pixel values” and “combining the calculated beamformed pixel values together to provide a pixel value I(x, z) of each of a plurality of pixels inside the image, wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are different and orthogonal with respect to each other, each of the transmitting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         generating uncorrelated speckle noise, a transmit weighting vector of index             
                i
            
         being orthogonal to a transmit weighting vector of index             
                j
            
        , index             
                i
            
         being different of index             
                j
            
        , and             
                
                    
                        ∑
                        
                            l
                            =
                            1
                        
                        
                            L
                        
                    
                    
                        
                            
                                W
                            
                            
                                T
                                i
                            
                        
                        
                            
                                l
                            
                        
                        ∙
                        
                            
                                T
                            
                            
                                T
                                j
                            
                        
                        
                            
                                l
                            
                        
                        =
                        0
                    
                
            
         that is a dot product,             
                L
            
         being the number of components of the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
        , wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         are calculated by the following formula:              
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                =
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            M
                        
                    
                    
                        
                            
                                T
                            
                            
                                T
                                n
                            
                        
                        [
                        m
                        ]
                    
                
                
                    
                        ∑
                        
                            l
                            =
                            l
                            1
                        
                        
                            l
                            2
                        
                    
                    
                        
                            
                                W
                            
                            
                                R
                            
                        
                        [
                        l
                        ]
                        D
                        S
                        (
                        k
                        -
                        τ
                        
                            
                                x
                                ,
                                z
                                ,
                                l
                                ,
                                m
                            
                        
                        ,
                        l
                        ,
                        m
                        )
                    
                
                 
            
        where             
                D
                S
                
                    
                        k
                        ,
                        l
                        ,
                        m
                    
                
            
         is a matrix of the set of data,             
                
                    
                        W
                    
                    
                        R
                    
                
            
          is a receive weighting vector,             
                τ
                (
                x
                ,
                z
                ,
                l
                )
                 
            
        is a delay function adapted for the beamforming process, k is an index of a sample over time,            
                 
                l
            
         is an index of a transducer in the array, comprised between             
                l
                1
            
         and             
                l
                2
            
        , an aperture to beamform a line,             
                m
            
         is the index, comprised between             
                l
            
         and             
                M
            
        ,             
                M
            
         being the number of transmitted waves inside the medium, n is the index, comprised between one and N, N being the number of transmit weighting vectors,             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         is the transmit weighting vector, and             
                x
                ,
                 
                z
            
         are coordinates of a pixel inside the image, and the receive weighting vector and the transmit weighting vector being computational vectors” and “computing the image”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical formula type mathematical concept and covers the performance of the limitation in the mind as it is regarding a concept relating to beamforming pixel values with weighting vectors and calculating the beamformed pixel with known variables. Also, the combining of a pixel value with a beamformed pixel value with the weighting vectors is being orthogonal is under broadest reasonable interpretation, covered by the performance of the limitation in the mind. With regards to image computation, paragraph 0249 equates computation with calculation. Such a computation/calculation of an image, based on the formula discussed above to output pixel values, is a performance in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “transmitting a plurality of waves inside the medium by the transducers, acquiring a set of data by said transducers in response to the transmitted plurality of waves”. Wave transmission/reception and the application of transmit weighting vectors that are 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 37 is ineligible.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes – The claim recites the limitation “wherein the synthetic beamforming process is one of a synthetic aperture focusing technique (SAFT) beamforming process, a virtual transducer SAFT beamforming process, a spatially coded SAFT beamforming process, a circular wave synthetic beamforming process, and a plane wave synthetic beamforming process”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to a beamforming process that is a form of synthetic beamforming. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 39 is ineligible.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the pixel values             
                I
                (
                x
                ,
                z
                )
            
         of the image are calculated during the combining by the following formula:             
                I
                
                    
                        x
                        ,
                        z
                    
                
                =
                
                    
                        ∑
                        
                            n
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                U
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                x
                                                ,
                                                z
                                            
                                        
                                        +
                                        i
                                        H
                                        T
                                        {
                                        
                                            
                                                U
                                            
                                            
                                                n
                                            
                                        
                                        (
                                        x
                                        ,
                                        z
                                        )
                                        }
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                 
            
        wherein,              
                i
            
         is the complex unit imaginary number,             
                
                    
                        
                            
                                U
                            
                            
                                n
                            
                        
                        
                            
                                x
                                ,
                                z
                            
                        
                        +
                        i
                        H
                        T
                        {
                        
                            
                                U
                            
                            
                                n
                            
                        
                        (
                        x
                        ,
                        z
                        )
                        }
                    
                
            
         is the absolute value of             
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                +
                i
                H
                T
                {
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                }
            
        ,             
                H
                T
                (
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
                )
            
         is the Hilbert transform of             
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
            
        ,             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         is the beamformed pixel value of the plurality of beamforming processes”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical type mathematical concept and covers the performance of the limitation in the mind as it is regarding a concept relating to combination for the calculation of pixel values based on an equation with defined variables that generate an output. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 40 is ineligible.

Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are determined by an orthogonal function that is one of a Riedel-Sidorenko function, and a Hadamard function”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of weighting vectors with an orthogonal function that is a Riedel-Sidorenko or Hadamard function. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 41 is ineligible.

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 37 rejection.
Claim 42 recites the following elements: “wherein the transducers are ultrasound transducers that transmit or receive ultrasound waves, and the method produces an ultrasound image of the region inside the medium”. This claim element is a mere transmission/reception step which amounts to a pre-solution 

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining the image of the region by said processor and the array; determining a metric value for pixels in the image; and when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector, and when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of an image and a metric value, where the position of a value within a range defines the computed pixel value. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 43 is ineligible.

Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the metric value is determined for distinguishing a pixel in the image corresponding to a reflective signal from a pixel in the first image corresponding to a speckle signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the distinguishing a pixel between a reflective signal or a speckle signal based on a metric value. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 44 is ineligible.

Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the metric value is determined via calculating an autocorrelation function wherein the metric value is determined via calculating an autocorrelation function”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a value with an autocorrelation function. That is, nothing in the claim element precludes the step from 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 45 is ineligible.

Claim 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the metric value is a mean value of the autocorrelation function for lags comprised between 10 degrees and 30 degrees”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a metric value as the mean value of the autocorrelation of lags between 10 and 30 degrees. Furthermore, this limitation under broadest reasonable interpretation, covers a mathematical concept as it is the average of the output of a mathematical function. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 46 is ineligible.

Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “beamform process step in which the set of data by a plurality of beamforming processes providing beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         of at least a portion of the image, each of the beamforming processes using a transmit weighting vector             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         in calculating the beamformed pixel values” and “combine the calculated beamformed pixel values together to provide a pixel value             
                I
                (
                x
                ,
                z
                )
            
         of each of a plurality of pixels inside the image, wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are different and orthogonal with respect to each other, each of the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         generating uncorrelated speckle noise, a transmit weighting vector of index             
                i
            
         being orthogonal to a transmit weighting vector of index             
                j
            
        , index             
                i
            
         being different of index             
                j
            
        , and             
                
                    
                        ∑
                        
                            l
                            =
                            1
                        
                        
                            L
                        
                    
                    
                        
                            
                                W
                            
                            
                                T
                                i
                            
                        
                        
                            
                                l
                            
                        
                        ∙
                        
                            
                                T
                            
                            
                                T
                                j
                            
                        
                        
                            
                                l
                            
                        
                        =
                        0
                    
                
            
        ,             
                L
            
         being the number of components of the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
        , wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are applied during the beamform processing” and “during the beamform processing, each of the beamforming processes is a synthetic beamforming in which the beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         are calculated by the following formula:             
                
                    
                        U
                    
                    
                        n
                    
                
                
                    
                        x
                        ,
                        z
                    
                
                =
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            M
                        
                    
                    
                        
                            
                                T
                            
                            
                                T
                                n
                            
                        
                        [
                        m
                        ]
                    
                
                
                    
                        ∑
                        
                            l
                            =
                            l
                            1
                        
                        
                            l
                            2
                        
                    
                    
                        
                            
                                W
                            
                            
                                R
                            
                        
                        [
                        l
                        ]
                        D
                        S
                        (
                        k
                        -
                        τ
                        
                            
                                x
                                ,
                                z
                                ,
                                l
                                ,
                                m
                            
                        
                        ,
                        l
                        ,
                        m
                        )
                    
                
                 
            
        where             
                D
                S
                
                    
                        k
                        ,
                        l
                        ,
                        m
                    
                
            
         is a matrix of the set of data,             
                
                    
                        W
                    
                    
                        R
                    
                
            
          is a receive weighting vector,             
                τ
                (
                x
                ,
                z
                ,
                l
                )
                 
            
        is a delay function adapted for the beamforming process, k is an             
                l
            
         is an index of a transducer in the array, comprised between             
                l
                1
            
         and             
                l
                2
            
        , an aperture to beamform a line,             
                m
            
         is the index, comprised between             
                l
            
         and             
                M
            
        ,             
                M
            
         being the number of transmitted waves inside the medium, n is the index, comprising between one and N, N being the number of transmit weighting vectors,             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         is the transmit weighting vector, and             
                x
                ,
                 
                z
            
         are coordinates of a pixel inside the image, and the receive weighting vector and the transmit weighting vector being computational vectors” and “computing the image”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical formula type mathematical concept and covers the performance of the limitation in the mind as it is regarding a concept relating to beamforming pixel values with weighting vectors and calculating the beamformed pixel with known variables. Also, the combining of a pixel value with a beamformed pixel value with the weighting vectors is being orthogonal is under broadest reasonable interpretation, covered by the performance of the limitation in the mind. With regards to image computation, paragraph 0249 equates computation with calculation. Such a computation/calculation of an image, based on the formula discussed above to output pixel values, is a performance in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a processor connected to an array of transducers in relation with said medium, wherein the array and processor are configured to: transmit a plurality of waves inside the medium by the transducers, acquire a set of data by said transducers in response to the transmitted plurality of waves”. Wave transmission/reception and the application of transmit weighting vectors that are orthogonal to one another in the beamforming process are a form of an insignificant extra-solution activity. The use of a processor and memory to execute a mental process is a pre/post-insignificant activity.

Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 47 is ineligible.

Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes – The claim recites the limitation “wherein the synthetic beamforming process is one of a synthetic aperture focusing technique (SAFT) beamforming process, a virtual transducer SAFT beamforming process, a spatially coded SAFT beamforming process, a circular wave synthetic beamforming process, and a plane wave synthetic beamforming process”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to a beamforming process that is a form of synthetic beamforming. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 49 is ineligible.

Claim 50 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining the image of the region by said processor and array, determining a metric value for pixels in the image, when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector, and when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors, said transmit weighting vectors being different and orthogonal with respect to each other”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, recites a mathematical type mathematical concept and covers the performance of the limitation in the mind as it is regarding a concept relating to combination for the calculation of pixel values based on an equation with defined variables that generate an output. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 40 is ineligible.

Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 37 rejection.
Claim 51 recites the following elements: “a non-transitory computer-readable storage medium on which is stored a computer program including instructions to execute the method according to claim 37, when said program is executed by a computer”.  This claim element is a mere programming to execute the abstract idea discussed for claim 37 above. Implementing a processor or computer to perform an abstract idea does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 51 is ineligible.

Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an apparatus for producing an image of a region inside a medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “during the combining, the beamformed pixel values             
                
                    
                        U
                    
                    
                        n
                    
                
                (
                x
                ,
                z
                )
            
         calculated using all of the plurality of transmit weighting vectors are combined to provide the pixel value            
                 
                I
                (
                x
                ,
                z
                )
            
         of the respective pixel inside the image”.
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the combining of a beamformed pixel value with a pixel value inside an image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 45 is ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Discusses how sound was transmitted and received. Link: https://radiopaedia.org/articles/history-of-ultrasound-in-medicine?lang=us
        
         Discusses how the first commercial ultrasound was used in medicine to generate images of internal tissue. Link: https://www.smithsonianmag.com/innovation/a-brief-history-of-the-sonogram-180978732/